An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1110
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014



STATE OF NORTH CAROLINA

      v.                                       Mecklenburg County
                                               Nos. 12 CRS 44899, 225761,
ISIAH DAVIS                                    230370



      Appeal by Defendant from judgment entered 2 April 2013 by

Judge   Marvin    P.   Pope    in   Superior    Court,    Mecklenburg      County.

Heard in the Court of Appeals 29 April 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Rebecca E. Lem, for the State.

      Guy J. Loranger for Defendant-Appellant.


      McGEE, Judge.


      A jury found Isiah Davis (“Defendant”) guilty of two counts

of common law robbery on 2 April 2013.                   Thereafter, Defendant

pleaded guilty to having attained habitual felon status.                        The

trial court sentenced Defendant as a Class C, Prior Record Level

II offender to 70 to 96 months in prison.                Defendant gave notice

of appeal in open court.
                                       -2-
      Counsel appointed to represent Defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks this Court to conduct its

own   review     of   the   record    for    possible    prejudicial    error.

Counsel has shown to the satisfaction of this Court that he has

complied with the requirements of Anders v. California, 386 U.S.

738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99,

331 S.E.2d 665 (1985), by advising Defendant of his right to

file written arguments with this Court and providing him with

the documents necessary for him to do so.

      Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed.             In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.              We have been unable to find

any   possible    prejudicial   error       and   conclude   that   Defendant’s

appeal is wholly frivolous.

      No error.

      Judges ELMORE and DAVIS concur.

      Report per Rule 30(e).